                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

PAUL HUGULEY, a seaman,

               Plaintiff,                                     Case No. 6:18-cv-00204-TC

               v.                                             ORDER

CAPE LOOKOUT, INC., a Nevada
Corporation, aka CAPE LOOKOUT
SHRIMPING, INC., a former assumed
Business name registered in the State of
Oregon, and NORTH SEA, INC., a Nevada
Corporation,

            Defendant.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Thomas M. Coffin filed a Findings and Recommendation (ECF No.

39), and the matter is now before this Court on Defendant’s objections. See 28 U.S.C. §

636(b)(1)(B), Fed. R. Civ. P. 72(b). I review de novo. United States v. Bernhardt, 840 F.2d 1441,

1445 (9th Cir. 1998). I find no error and conclude the report is correct.

       Magistrate Judge Coffin’s Findings and Recommendation (ECF No. 39) is adopted in

full. Defendant’s Motion for Summary Judgment (ECF No. 22) is denied.

IT IS SO ORDERED.

       DATED this 24th day of May, 2019.

                                              _______s/Michael J. McShane____
                                                      Michael McShane
                                                  United States District Judge

1 –ORDER
